ON PETITION FOR REHEARING.
The holding of the Court is that the controversy attempted to be presented by the amended bill of complaint is one of equitable cognizance and that the allegations of the bill of complaint involved are sufficient to withstand a motion to dismiss. Such is the import of the opinion in McCamy v. Bayne, 94 Fla. 209, 210, 113 Sou. *Page 248 
Rep. 712 (receded from on rehearing on other points in 116 Sou. Rep. 267). This disposes also of the motion of appellant to transfer the cause to the law side of the court, which motion the Circuit Court properly denied. If there are defenses to the bill such as laches, ratification, waiver, estoppel and the like, they may be advanced in due course by answer. See: Link v. Friou,116 Fla. 337, 156 Sou. Rep. 719. The amended bill specifically alleges that the guardian breached the trust reposed in him for the benefit of his minor son and shows that the third party (appellant) to whom was conveyed the land acquired by him as guardian, stands in such guardian's shoes with reference to it, if the allegations and intendments of the bill are true as alleged. Such a bill is a good bill and a motion to dismiss it should have been denied.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.